Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 10, 2018

                                       No. 04-17-00645-CR

                                        Gloria R. PROO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR2757A
                           Honorable Ron Rangel, Judge Presiding

                                         ORDER
        The State’s second motion for extension of time to file the State’s brief is granted. We
order the State’s brief due August 8, 2018. Counsel is advised that no further extensions of time
will be granted absent a timely motion that (1) demonstrates extraordinary circumstances
justifying further delay, (2) advises the court of the efforts counsel has expended in preparing the
brief, and (3) provides the court reasonable assurance that the brief will be completed and filed
by the requested extended deadline. The court does not generally consider a heavy work
schedule to be an extraordinary circumstance.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court